Name: 93/153/EEC: Commission Decision of 9 February 1993 on the eligibility of expenditure to be incurred in 1993 by Germany, Spain, Greece, Ireland, Italy, the Netherlands and the United Kingdom for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the Spanish, German, English, French, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  industrial structures and policy;  EU finance;  information and information processing
 Date Published: 1993-03-12

 Avis juridique important|31993D015393/153/EEC: Commission Decision of 9 February 1993 on the eligibility of expenditure to be incurred in 1993 by Germany, Spain, Greece, Ireland, Italy, the Netherlands and the United Kingdom for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the Spanish, German, English, French, Italian and Dutch texts are authentic) Official Journal L 059 , 12/03/1993 P. 0036 - 0037COMMISSION DECISION of 9 February 1993 on the eligibility of expenditure to be incurred in 1993 by Germany, Spain, Greece, Ireland, Italy, the Netherlands and the United Kingdom for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources(93/153/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 89/631/EEC of 27 November 1989 on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (1), and in particular Article 2 (2) thereof, Whereas, in accordance with Decision 89/631/EEC, the Commission has received applications for Community financial contributions from Germany, Spain, Greece, Ireland, Italy, the Netherlands and the United Kingdom towards expenditure to be incurred during 1993; Whereas the applications refer to expenditure for the acquisition or modernization of vessels, aircarft and land vehicles including their equipment, systems for the detection and recording of fishing activities and systems for recording and transmitting catch data and other relevant information; Whereas such expenditure will help to develop monitoring and supervision facilities for the proper implementation of the Community's fishery resources conservation arrangements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS DECISION: Article 1 The expenditure foreseen for 1993 shown in the Annex, corresponding to an amount of ECU 30 954 489, is eligible for a financial contribution under Decision 89/631/EEC. The Community contribution shall be 50 % of the eligible expenditure. Article 2 This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the Hellenic Republic, Ireland, the Republic of Italy, the Kingdom of the Netherlands and the United Kingdom. Done at Brussels, 9 February 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 364, 14. 12. 1989, p. 64. PARARTIMA ANEXO / BILAG / ANHANG / / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO /* Tables: see OJ */